Exhibit 10.4.8

EIGHTH AMENDMENT TO LEASE
(400 Corporate Pointe)

THIS EIGHTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
this 29th day of November, 2005, by and between ARDEN REALTY FINANCE
PARTNERSHIP, L.P., a California limited partnership (“Landlord”), and INVESTMENT
TECHNOLOGY GROUP, INC., a Delaware corporation (“Tenant”).

RECITALS

A.            Landlord, as successor-in-interest to 400 Corporate Pointe, Ltd.,
a California general partnership, and Tenant, as successor-in-interest to
Integrated Analytics Corporation, a California corporation, are parties to that
certain Standard Form Office Lease dated as of July 11,1990 (“Initial Lease”),
whereby Landlord leases to Tenant and Tenant leases from Landlord certain office
space located in the building located at 400 Corporate Pointe, Culver City,
California 90230 (the “Building”). The Original Lease was subsequently amended
by that certain First Amendment to Lease dated as of June 1, 1995 (the “First
Amendment”), that certain Second Amendment to Lease dated as of December 5, 1996
(the “Second Amendment”), that certain Third Amendment to Lease dated as of
March 13, 1998 (the “Third Amendment”), that certain Fourth Amendment to Lease
dated as of February 29, 2000 (the “Fourth Amendment”), that certain Fifth
Amendment to Leased dated June 29, 2000 (the “Fifth Amendment”), that certain
Sixth Amendment to Lease dated as of August 28, 2001 (the “Sixth Amendment”),
and that certain Seventh Amendment to Lease dated as of December 15, 2004 (the
“Seventh Amendment”). Collectively, the Initial Lease, First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment
and Seventh Amendment are hereinafter referred to as the “Original Lease.”

B.            Pursuant to the Original Lease, Landlord leases to Tenant and
Tenant leases from Landlord certain space in the Building containing a total of
approximately 54,342 rentable (47,437 usable) square feet (the “Premises”), as
such Premises are more particularly described in the Original Lease.

C.            Landlord and Tenant desire to amend the Original Lease in
accordance with the terms and conditions set forth below.

D.            All capitalized terms used herein but not specifically defined in
this Amendment shall have the meanings ascribed to such terms in the Original
Lease. The term “Lease” where used in the Original Lease and this Amendment
shall hereafter refer to the Original Lease, as amended by this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Landlord and Tenant agree as follows:

1


--------------------------------------------------------------------------------


(b)           Building Top Signage. Antioch University (“Antioch”) currently has
the exclusive right to maintain one sign on the top of the exterior of one side
of the Building. Provided that there does not then exist any Event of Default on
the part of Tenant, then, upon the date Antioch removes its sign from the top of
the exterior of the Building (such sign to be known as the “Antioch Building Top
Sign”), Tenant shall have the exclusive right to place the Tenant Name on
signage (the “Building Top Signage”) on the top of the exterior of one (1) side
of the Building as mutually and reasonably agreed upon by Landlord and Tenant
(the “Building Top Signage Rights”). If Landlord becomes entitled to cause
Antioch to remove the Antioch Building Top Sign, Landlord shall use its
commercially reasonable efforts to enforce Landlord’s rights and remedies to
cause Antioch to remove the Antioch Building Top Sign. The Building Top Signage
shall be installed by Tenant at its sole cost and expense; provided that (i) the
size, location, color, quality, graphics, materials, design and style of the
Building Top Signage shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld, delayed or conditioned, (ii)
the Building Top Signage shall be subject to Tenant’s receipt of any and all
required governmental approvals and permits and all applicable governmental
laws, rules and regulations and any covenants, conditions and restrictions
affecting the Building, and (iii) Tenant’s right to maintain the Building Top
Signage shall be personal to the Original Tenant (and not any assignee,
sublessee or other transferee of the Original Tenant’s interest in this Lease
other than a Permitted Transferee) and is subject to the Original Tenant’s
leasing at least 40,000 rentable square feet of space at Building. Tenant shall
repair and maintain the Building Top Signage, at Tenant’s sole cost and expense.
The Building Top Signage Rights shall be exclusive to Tenant; provided, however,
in the event that a third party shall directly lease and occupy more rentable
square feet at the Building than the number of rentable square feet then
directly leased and occupied by Tenant (at the Building), then the Building Top
Signage Rights shall not be exclusive to Tenant and Landlord shall have the
right to also grant to such third party the right to display such third party’s
name on the exterior top of the Building not subject to the Building Top Signage
Rights. Upon the expiration or earlier termination of the Lease, Tenant shall,
at Tenant’ sole cost and expense, remove the Building Top Signage and repair any
damage to the Building caused thereby. The cost to operate the Building Top
Signage, if any, shall be paid for by Tenant, and Tenant shall be separately
metered for such expense (the cost of separately metering any utility usage
shall also be paid for by Tenant).

2.             Permitted Transfers. Notwithstanding anything to the contrary, an
assignment of the Lease or sublease of the Premises by Tenant to any
corporation, partnership, limited liability company or other entity which
controls, is controlled by or is under common control with Tenant, or to any
corporation, partnership, limited liability company or other entity resulting
from the merger of or consolidation with Tenant or acquiring all or
substantially all of the business or assets of Tenant (each a “Permitted
Transferee”) shall not require the consent of Landlord, provided (a) Tenant
notifies Landlord of any such assignment or sublease at least ten (10) days
prior to its effective date and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such assignment or
sublease or such Permitted Transferee, or (b) the net worth of the Permitted
Transferee immediately after the date of transfer shall be reasonably sufficient
to satisfy all of the obligations under the Lease. Landlord shall not have
recapture/termination rights or the right to collect any Transfer Premium or any
other payment with respect to any such assignment or sublease.

2


--------------------------------------------------------------------------------


3.             Cross-Default Modification. Paragraph 12 of the Seventh Amendment
is hereby modified to provide that the addition of subparagraph (iv) to Article
19(a)(iii) shall only apply if the same entity or affiliated entities own both
the Building and the building at 600 Corporate Pointe.

4.             Notices. The Lease is amended to provide that Tenant’s address
for notice purposes shall be:

Ms. Susan Nelson, Vice President, Director of Facilities

 

 

 

ITG, Inc.

 

 

 

44 Farnsworth Street, 9th Floor

 

 

 

Boston, MA 02210

 

 

 

Telephone:

(617) 692-6565

 

 

 

Facsimile:

(617) 692-6890

 

 

 

Email:

Snelson@ITGINC.com

 

 

 

 

 

 

 

ITG, Inc.

 

 

 

380 Madison Avenue, 4th Floor

 

 

 

New York, NY 10017

 

 

 

Attn:

General Counsel

 

 

 

Facsimile:

(212) 444-6345

 

 

 

5.             Condenser Units. Tenant shall have the right, at Tenant’s sole
cost, to install, maintain, repair, replace and remove up to four (4) air
conditioning condenser units on the rooftop of the Building in a location
approved by Landlord, provided that (i) the number, size and type of units, the
method of installation of the unit(s) and any plans and specifications relating
thereto shall be subject to Landlord’s approval (not to be unreasonably
withheld, delayed or conditioned), (ii) Tenant shall be responsible to pay
Landlord a reasonable fee for any review or supervision relating to the
condenser unit(s) and/or its installation by Landlord’s engineers or other
consultants (or, if necessary, by any third party engineers or consultants
engaged by Landlord), (iii) any access to and any work performed by Tenant on
the rooftop shall be subject to Landlord’s rules and regulations, which shall
include providing Landlord with reasonable prior notice of any such access and
the opportunity to have one of its representatives available to accompany
Tenant’s personnel in connection with such work or access, and (iv) upon
Landlord’s request, Tenant shall be responsible for removing said unit(s) and
repairing any damage resulting therefrom upon the expiration or earlier
termination of the Lease. Tenant shall not be obligated to pay rent for said
condenser units or any other direct charge (other than the fee described in the
previous sentence) for its rights under this Paragraph 5.

6.             Estoppel. Tenant warrants, represents and certifies to Landlord
that, as of the date of this Amendment: (a) to Tenant’s actual knowledge,
Landlord is not in default under the Lease; and (b) Tenant does not have any
defenses or offsets to payment of rent and performance of its obligations under
the Lease as and when the same becomes due. Landlord warrants, represents and
certifies to Tenant that, to the best of Landlord’s actual knowledge, as of the
date of this Amendment: (x) Tenant is not in default under the Lease; and (b)
Landlord does not have any claims for amounts due (other than current monthly
rent amounts, which are not delinquent as of the date hereof) or defenses to
performance of its obligations under the Lease as and when the same becomes due.

3


--------------------------------------------------------------------------------


7.             Attorney’s Fees. In the event either party shall commence an
action to enforce any provision of this Amendment, the prevailing party in such
action shall be entitled to receive from the other party, in addition to
damages, equitable or other relief, and all costs and expenses incurred,
including reasonable attorneys fees and court costs and the fees and costs of
expert witnesses, and fees incurred to enforce any judgment obtained. This
provision with respect to attorneys fees incurred to enforce a judgment shall be
severable from all other provisions of this Amendment, shall survive any
judgment, and shall not be deemed merged into the judgment.

8.             Brokers. Tenant represents and warrants to Landlord that it has
not dealt with any broker with respect to this Amendment other than CB Richard
Ellis, Inc. If Tenant has dealt with any other broker or person with respect to
this Amendment, Tenant shall be solely responsible for the payment of any fees
due said other person or firm and Tenant shall protect, indemnify, hold harmless
and defend Landlord from any liability in respect thereto.

9.             Lease in Full Force. Except for those provisions which are
inconsistent with this Amendment and those terms, covenants and conditions for
which performance has heretofore been completed, all other terms, covenants and
conditions of the Original Lease shall remain in full force and effect. Tenant
ratifies the Original Lease, as amended hereby.

10.           Facsimile; Counterparts. Signatures by facsimile on this Amendment
shall have the same force and effect as original ink signatures. This Amendment
may be executed in counterparts, each of which shall be deemed an original part
and all of which together shall constitute a single agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

LANDLORD:

TENANT:

 

 

ARDEN REALTY FINANCE
PARTNERSHIP, L.P. a California limited
partnership

INVESTMENT TECHNOLOGY GROUP,
INC., a Delaware corporation

 

 

By:

ARDEN REALTY FINANCE, INC.,

 

 

 

a California corporation

By:

/s/ David C. Meitz

 

 

Its: Sole General Partner

Name:

David C. Meitz

 

 

 

 

Title:

Managing Director ITG, INC

 

 

 

 

 

 

 

By:

/s/ Robert C. Peddicord

 

 

 

Its:

Robert C. Peddicord

 

 

 

 

Executive Vice President
Operations and Leasing

 

/s/ Stuart Sperling

 

 

 

 

 

SK:P Sperling

 

 

 

 

CEO, ITG, SSI

 

4


--------------------------------------------------------------------------------